Order directing the Superintendent of Insurance to authorize the officers of the First Mortgage Guaranty and Title Company, and its subsidiary, Newlar Realty Corporation, to execute and deliver in the name of the latter corporation to the respondent a good and sufficient deed, conveying title to the property in question, etc., and also directing him to authorize the officers of-said corporations to account to the respondent for the rents and profits of the property, affirmed, with ten dollars costs and disbursements. No opinion. The hearing on said account should be had on a date to be fixed by the Special Term to which the matter is remitted. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.